Plaintiff in error, Jack King, was convicted on a charge of selling one-half pint of whisky and two quarts of beer to one H.L. Griffin, and in accordance with the verdict of the jury he was on the 2nd day of June, 1917, sentenced to be confined in the county jail for 90 days and to pay a fine of $100. From the judgment he appeals. No brief has been filed. The record shows that the testimony of the four witnesses for the state is undisputed. An examination of the record discloses that plaintiff in error had a fair and impartial trial, and that the appeal is without merit. The judgment is therefore affirmed.